Citation Nr: 0028502	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  98-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Timeliness of an appeal from a denial of service connection 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the benefit sought.

The veteran presented testimony at a personal hearing held by 
the undersigned Veterans Law Judge at the local VARO in May 
2000.

For the reasons set forth below, the Board will herein 
consider the matter of the timeliness of an appeal from the 
April 1997 rating decision.  Pursuant to an opinion of VA 
General Counsel, VAOPGCPREC 9-99, the Board notified the 
veteran of its intent to consider the timeliness of his 
appeal in a letter of August 10, 2000.


FINDINGS OF FACT

1.  The RO disallowed the veteran's claim for service 
connection for PTSD in an April 1997 rating decision.

2.  By VA letter dated April 23, 1997, the veteran was 
informed of the adverse determination, as well as his 
appellate rights and time limits on appealing the 
disallowance.

3.  The veteran's accredited representative filed a timely 
notice of disagreement on his behalf, and the RO issued a 
statement of the case on September 17, 1997.

4.  Neither the veteran nor his accredited representative 
filed any statement that could be reasonably construed as a 
substantive appeal as to the claim for service connection for 
PTSD until July 8, 1998.
CONCLUSION OF LAW

The appellant did not timely perfect an appeal of the RO's 
April 1997 denial of entitlement to service connection for 
PTSD.  38 U.S.C.A. §§ 7105(a), (b), (d)(1), (d)(3), 7108  
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.300-20.306  
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 (1946)); 
Breslow v. Brown, 5 Vet. App. 560, 562 (1993)). 

As a matter of right, when the RO denied the appellant's 
claim for service connection for PTSD in April 1997, he was 
entitled to appeal the decision to the Board of Veterans' 
Appeals.  38 U.S.C.A. § 7104(a) (West Supp. 2000).  The 
statutes governing an appeal to the Board are set forth in 
Chapter 71, title 38, United States Code.  The law provides, 
"An application for review on appeal shall not be entertained 
unless it is in conformity with this chapter."  38 U.S.C.A. § 
7108 (West 1991).

"An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. § 
20.200 (1999).  In the instant case, the veteran filed a NOD 
within one year of the date of the determination from which 
he sought to appeal; the NOD was timely and it is not at 
issue in this decision.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.302(a) (1999).

Statute provides that a substantive appeal must be filed 
within 60 days from the date the SOC is mailed to the 
appellant and his representative, if he has one.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  Regulation provides that the 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction (the RO in this case) mails 
the SOC to the appellant, or within the remainder of the one 
year period from the date of the mailing of the letter 
notifying the appellant of the determination being appealed.  
38 C.F.R. § 20.302(b) (1999).  The date of mailing of the SOC 
is presumed to be the date of the statement of the case.  Id.

The RO furnished the veteran with a SOC addressing his PTSD 
claim on September 17, 1997.  Accordingly, the veteran was 
required to file his substantive appeal within the remainder 
of the one-year period from the date of notification, i.e. he 
had until April 23, 1998.  Neither the veteran nor his 
accredited representative filed any statement that could be 
reasonably construed as a substantive appeal as to the claim 
for service connection for PTSD until July 8, 1998, 
substantially beyond the time permitted for perfecting the 
appeal.

There is no correspondence of record showing a request for an 
extension of time to file the substantive appeal.  
Consequently, no question of good cause for untimely filing 
of a substantive appeal is for consideration.  See 38 C.F.R. 
§ 20.303 (1999).

In August 2000, the veteran and his representative were given 
notice that the Board was going to consider whether the 
substantive appeal on the issue of service connection for a 
psychiatric disorder was timely and given an opportunity to 
request a hearing or present argument related to this issue.  
See 38 C.F.R. § 20.203 (1999). Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
appellant.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this issue does 
not violate the appellant's procedural rights.  The August 
2000 letter to the appellant provided him notice of the 
pertinent regulations, as well as notice of the Board's 
intent to consider this issue.  He was given 60 days to 
submit argument on this issue and provided an opportunity to 
request a hearing.

In view of the foregoing, the Board finds that the veteran 
has not filed a timely substantive appeal from the April 1997 
rating decision that disallowed his claim of entitlement to 
service connection for PTSD.  Where there is no timely 
substantive appeal, the appeal is not in conformity with 
chapter 71, title 38, United States Code, and the Board may 
not entertain the application for appeal as a matter of law.  
38 U.S.C.A. § 7108 (West 1991).  Consequently the appeal must 
be dismissed.


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for PTSD is dismissed.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

